                     Case 20-12168-CSS   Doc 298   Filed 10/21/20   Page 1 of 15


                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

         In re:                                       Chapter 11

                                                      Case No. 20-12168 (CSS)
         TOWN SPORTS INTERNATIONAL, LLC, et
         al.,
                                                      (Jointly Administered)
                       Debtors.
                                                      Hearing Date: N/A
                                                      Objection Deadline: N/A
                                                      Per Local Rule 1015-1, no hearing is
                                                      required

         In re:                                       Chapter 11

         TSI GREAT NECK, LLC,                         Case No. 20-_____ (CSS)
                              Debtor.

         Tax I.D. No. XX-XXXXXXX

         In re:                                       Chapter 11

         TSI MAMARONECK, LLC,                         Case No. 20-_____ (CSS)
                              Debtor.

         Tax I.D. No. XX-XXXXXXX
         In re:                                       Chapter 11

         TSI EAST 59, LLC,                            Case No. 20-_____ (CSS)
                              Debtor.

         Tax I.D. No. XX-XXXXXXX
         In re:                                       Chapter 11

         TSI EAST 41, LLC,                            Case No. 20-_____ (CSS)
                              Debtor.

         Tax I.D. No. XX-XXXXXXX



27097161.1
                     Case 20-12168-CSS   Doc 298   Filed 10/21/20   Page 2 of 15



         In re:                                       Chapter 11

         TSI STAMFORD POST, LLC,                      Case No. 20-_____ (CSS)
                             Debtor.

         Tax I.D. No. XX-XXXXXXX
         In re:                                       Chapter 11

         TSI 217 BROADWAY, LLC,                       Case No. 20-_____ (CSS)
                             Debtor.

         Tax I.D. No. XX-XXXXXXX
         In re:                                       Chapter 11

         TSI RODIN PLACE, LLC,                        Case No. 20-_____ (CSS)
                             Debtor.

         Tax I.D. No. XX-XXXXXXX
         In re:                                       Chapter 11

         TSI SYOSSET, LLC,                            Case No. 20-_____ (CSS)
                             Debtor.

         Tax I.D. No. XX-XXXXXXX
         In re:                                       Chapter 11

         TSI EAST MEADOW, LLC,                        Case No. 20-_____ (CSS)
                             Debtor.

         Tax I.D. No. XX-XXXXXXX
         In re:                                       Chapter 11

         TSI GREENWICH, LLC,                          Case No. 20-_____ (CSS)
                             Debtor.

         Tax I.D. No. XX-XXXXXXX


27097161.1
                                            2
                     Case 20-12168-CSS   Doc 298   Filed 10/21/20   Page 3 of 15



         In re:                                       Chapter 11

         TSI MARKET STREET, LLC,                      Case No. 20-_____ (CSS)
                             Debtor.

         Tax I.D. No. XX-XXXXXXX
         In re:                                       Chapter 11

         TSI HUNTINGTON, LLC,                         Case No. 20-_____ (CSS)
                             Debtor.

         Tax I.D. No. XX-XXXXXXX
         In re:                                       Chapter 11

         TSI MONTCLAIR, LLC,                          Case No. 20-_____ (CSS)
                             Debtor.

         Tax I.D. No. XX-XXXXXXX
         In re:                                       Chapter 11

         TSI NEWBURY STREET, LLC,                     Case No. 20-_____ (CSS)
                             Debtor.

         Tax I.D. No. XX-XXXXXXX
         In re:                                       Chapter 11

         TSI IRVING PLACE, LLC,                       Case No. 20-_____ (CSS)
                             Debtor.

         Tax I.D. No. XX-XXXXXXX
         In re:                                       Chapter 11

         TSI WOODMERE, LLC,                           Case No. 20-_____ (CSS)
                             Debtor.

         Tax I.D. No. XX-XXXXXXX


27097161.1
                                            3
                     Case 20-12168-CSS   Doc 298   Filed 10/21/20   Page 4 of 15



         In re:                                       Chapter 11

         TSI WEST NEWTON, LLC,                        Case No. 20-_____ (CSS)
                             Debtor.

         Tax I.D. No. XX-XXXXXXX
         In re:                                       Chapter 11

         TSI WEST NYACK, LLC,                         Case No. 20-_____ (CSS)
                             Debtor.

         Tax I.D. No. XX-XXXXXXX
         In re:                                       Chapter 11

         TSI SOMERS, LLC,                             Case No. 20-_____ (CSS)
                             Debtor.

         Tax I.D. No. XX-XXXXXXX
         In re:                                       Chapter 11

         TSI MERCER STREET, LLC,                      Case No. 20-_____ (CSS)
                             Debtor.

         Tax I.D. No. XX-XXXXXXX
         In re:                                       Chapter 11

         TSI ENGLEWOOD, LLC,                          Case No. 20-_____ (CSS)
                             Debtor.

         Tax I.D. No. XX-XXXXXXX
         In re:                                       Chapter 11

         TSI EAST 48, LLC,                            Case No. 20-_____ (CSS)
                             Debtor.

         Tax I.D. No. XX-XXXXXXX


27097161.1
                                            4
                     Case 20-12168-CSS   Doc 298   Filed 10/21/20   Page 5 of 15



         In re:                                       Chapter 11

         TSI MIDWOOD, LLC,                            Case No. 20-_____ (CSS)
                             Debtor.

         Tax I.D. No. XX-XXXXXXX
         In re:                                       Chapter 11

         TSI NEW ROCHELLE, LLC,                       Case No. 20-_____ (CSS)
                             Debtor.

         Tax I.D. No. XX-XXXXXXX
         In re:                                       Chapter 11

         TSI EAST BRUNSWICK, LLC,                     Case No. 20-_____ (CSS)
                             Debtor.

         Tax I.D. No. XX-XXXXXXX
         In re:                                       Chapter 11

         TSI WEST END, LLC,                           Case No. 20-_____ (CSS)
                             Debtor.

         Tax I.D. No. XX-XXXXXXX
         In re:                                       Chapter 11

         TSI SUMMER STREET, LLC,                      Case No. 20-_____ (CSS)
                             Debtor.

         Tax I.D. No. XX-XXXXXXX
         In re:                                       Chapter 11

         TSI CANTON, LLC,                             Case No. 20-_____ (CSS)
                             Debtor.

         Tax I.D. No. XX-XXXXXXX


27097161.1
                                            5
                     Case 20-12168-CSS   Doc 298   Filed 10/21/20   Page 6 of 15



         In re:                                       Chapter 11

         TSI BRADFORD, LLC,                           Case No. 20-_____ (CSS)
                             Debtor.

         Tax I.D. No. XX-XXXXXXX
         In re:                                       Chapter 11

         TSI LUCILLE JERSEY CITY, LLC,                Case No. 20-_____ (CSS)
                             Debtor.

         Tax I.D. No. XX-XXXXXXX
         In re:                                       Chapter 11

         TSI LUCILLE RALPH AVENUE, LLC,               Case No. 20-_____ (CSS)
                             Debtor.

         Tax I.D. No. XX-XXXXXXX
         In re:                                       Chapter 11

         TSI LUCILLE ST NICHOLAS AVENUE, LLC,         Case No. 20-_____ (CSS)
                             Debtor.

         Tax I.D. No. XX-XXXXXXX
         In re:                                       Chapter 11

         TSI LUCILLE 89TH STREET, LLC,                Case No. 20-_____ (CSS)
                             Debtor.

         Tax I.D. No. XX-XXXXXXX
         In re:                                       Chapter 11

         TSI LUCILLE ASTORIA, LLC,                    Case No. 20-_____ (CSS)
                             Debtor.

         Tax I.D. No. XX-XXXXXXX


27097161.1
                                            6
                     Case 20-12168-CSS   Doc 298   Filed 10/21/20   Page 7 of 15



         In re:                                       Chapter 11

         TSI LUCILLE BAYSHORE, LLC,                   Case No. 20-_____ (CSS)
                             Debtor.

         Tax I.D. No. XX-XXXXXXX
         In re:                                       Chapter 11

         TSI LUCILLE BRONX, LLC,                      Case No. 20-_____ (CSS)
                             Debtor.

         Tax I.D. No. XX-XXXXXXX
         In re:                                       Chapter 11

         TSI LUCILLE COMMACK, LLC,                    Case No. 20-_____ (CSS)
                             Debtor.

         Tax I.D. No. XX-XXXXXXX
         In re:                                       Chapter 11

         TSI LUCILLE HOLBROOK, LLC,                   Case No. 20-_____ (CSS)
                             Debtor.

         Tax I.D. No. XX-XXXXXXX
         In re:                                       Chapter 11

         TSI LUCILLE ROCKVILLE CENTRE, LLC,           Case No. 20-_____ (CSS)
                             Debtor.

         Tax I.D. No. XX-XXXXXXX
         In re:                                       Chapter 11

         TSI LUCILLE 42ND STREET, LLC,                Case No. 20-_____ (CSS)
                             Debtor.

         Tax I.D. No. XX-XXXXXXX


27097161.1
                                            7
                      Case 20-12168-CSS          Doc 298     Filed 10/21/20       Page 8 of 15



         In re:                                                   Chapter 11

         TSI SILVER SPRING, LLC,                                  Case No. 20-_____ (CSS)
                                Debtor.

         Tax I.D. No. XX-XXXXXXX
         In re:                                                  Chapter 11

         TSI WOBURN, LLC,                                        Case No. 20-_____ (CSS)
                                Debtor.

         Tax I.D. No. XX-XXXXXXX

                     DEBTORS’ MOTION FOR ORDER (I) APPROVING JOINT
          ADMINISTRATION OF ADDITIONAL CHAPTER 11 CASES PURSUANT TO RULE
         1015(b) OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE, (II) APPLYING
             ORDERS PREVIOUSLY ENTERED BY THE COURT TO THE ADDITIONAL
                   CHAPTER 11 CASES, AND (III) GRANTING RELATED RELIEF

                        Town Sports International, LLC and its affiliated debtors and debtors in

         possession in the above-captioned chapter 11 cases (collectively, the “Debtors”) hereby move

         the Court (this “Motion”) for the entry of an order, substantially in the form annexed hereto as

         Exhibit A (the “Proposed Order”), (i) directing the supplemental joint administration of the

         chapter 11 cases of the above-listed entities (the “Additional Debtors”) with the administration

         of the chapter 11 cases of Town Sports International, LLC and its various direct and indirect

         debtor affiliates that previously commenced chapter 11 cases on September 14, 2020, pursuant to

         Rule 1015(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule

         1015-1 of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy

         Court for the District of Delaware (the “Local Rules”); (ii) applying any and all orders

         previously entered by the Court in the chapter 11 cases of the Initial Debtors (as defined below)

         with equal force and effect to the Additional Debtors; and (iii) granting related relief. In further

         support of this Motion, the Debtors respectfully represent as follows:

27097161.1
                                                      8
                      Case 20-12168-CSS          Doc 298       Filed 10/21/20   Page 9 of 15


                                         JURISDICTION AND VENUE

                        1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C.

         §§ 1334(b) and 157, and the Amended Standing Order of Reference from the United States

         District Court for the District of Delaware dated as of February 29, 2012. This is a core

         proceeding pursuant to 28 U.S.C. § 157(b), and pursuant to Local Rule 9013-1(f), the Debtors

         consent to the entry of a final order by the Court in connection with this Motion to the extent that

         it is later determined that the Court, absent consent of the parties, cannot enter final orders or

         judgments in connection herewith consistent with Article III of the United States Constitution.

         Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409. The legal predicates

         for the relief requested herein are Bankruptcy Rule 1015 and Local Rule 1015-1 and the legal

         predicates cited in support of all of the orders previously entered by the Court in the chapter 11

         cases that are applicable to the Additional Debtor.

                                STATUS OF THE CASE AND BACKGROUND

                        2.      On September 14, 2020 (the “Initial Petition Date”), Town Sports

         International, LLC and 161 of its affiliates (the “Initial Debtors”) each filed a voluntary petition

         for relief under title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy

         Code”). The Initial Debtors’ cases are being jointly administered pursuant to an order of the

         Court, dated September 16, 2020 [Docket No. 56].

                        3.      Since the commencement of the chapter 11 cases for the Initial Debtors,

         the Initial Debtors have continued to operate their businesses as debtors-in-possession pursuant

         to sections 1107(a) and 1108 of the Bankruptcy Code.

                        4.      On September 24, 2020, the Office of the United States Trustee for the

         District of Delaware (the “U.S. Trustee”) appointed an official committee of unsecured creditors

         (the “Committee”) pursuant to section 1102 of the Bankruptcy Code.


27097161.1
                                                      9
                      Case 20-12168-CSS           Doc 298      Filed 10/21/20      Page 10 of 15


                         5.      Additional information regarding the Debtors’ businesses, capital structure

         and the events leading up the Petition Date is set forth in the Declaration of Phillip Juhan in

         Support of Chapter 11 Petitions and First Day Pleadings [Docket No. 12] (the “First Day

         Declaration”),1 which was filed on the Petition Date and incorporated herein by reference.

                                               RELIEF REQUESTED

                         6.      By this Motion, the Debtors seek entry of an order (i) directing the joint

         administration and consolidation of the chapter 11 cases of the Additional Debtors with the

         jointly administered cases of the Initial Debtors for procedural purposes only; (ii) applying any

         and all orders that were previously entered by the Court in the chapter 11 cases of the Initial

         Debtors, which are applicable to the Additional Debtors, with equal force and effect to the

         Additional Debtors; and (iii) granting related relief.

                         7.      Specifically, as to joint administration, the Debtors request that the Clerk

         of the United States Bankruptcy Court for the District of Delaware (the “Clerk of the Court”)

         maintain one file and one docket for all of the jointly administered cases under the case number

         of Town Sports International, LLC and that the Clerk of the Court administer the cases under a

         consolidated caption as follows:




         1
           Capitalized terms used but not defined herein have the meanings ascribed to such terms in the First Day
         Declaration.
27097161.1
                                                        10
                        Case 20-12168-CSS               Doc 298        Filed 10/21/20         Page 11 of 15


                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


         In re:                                                         Chapter 11


         TOWN SPORTS INTERNATIONAL, LLC,                                Case No. 20-12168 (CSS)
         et al.,1

                                                                        (Jointly Administered)
                                    Debtors.

         1
            The last four digits of Town Sports International, LLC’s federal tax identification number are 7365. The mailing
         address for Town Sports International, LLC is 399 Executive Boulevard, Elmsford, New York 10523. Due to the
         large number of debtors in these cases, which are being jointly administered, a complete list of the Debtors, the last
         four digits of their federal tax identification numbers, and their addresses are not provided herein. A complete list of
         such information may be obtained on the website of the Debtors’ claims and noticing agent at
         http://dm.epiq11.com/TownSports, or by contacting the proposed undersigned counsel for the Debtors.

                           8.       The Debtors also request that a docket entry, substantially similar to the

         following, be made on the docket of the Additional Debtors’ chapter 11 cases:

                           An order has been entered in this case directing the procedural
                           consolidation and joint administration of the chapter 11 case of TSI
                           Great Neck, LLC (5531); TSI Mamaroneck, LLC (1775); TSI East
                           59, LLC (8028); TSI East 41, LLC, (3114); TSI Stamford Post,
                           LLC (2470); TSI 217 Broadway, LLC (6291); TSI Rodin Place,
                           LLC(1393); TSI Syosset, LLC (5797); TSI East Meadow, LLC
                           (6828); TSI Greenwich, LLC (0217); TSI Market Street, LLC
                           (7350); TSI Huntington, LLC (5776); TSI Montclair, LLC (7290);
                           TSI Newbury Street, LLC (1072); TSI Irving Place, LLC (2834);
                           TSI Woodmere, LLC (6906); TSI West Newton, LLC (7340); TSI
                           West Nyack, LLC (2699); TSI Somers, LLC (8507); TSI Mercer
                           Street, LLC (0952); TSI Englewood, LLC (3446); TSI East 48,
                           LLC (9116); TSI Midwood, LLC (2065); TSI New Rochelle, LLC
                           (0841); TSI East Brunswick, LLC (2846); TSI West End, LLC
                           (6774); TSI Summer Street, LLC (5395); TSI Canton, LLC (2215);
                           TSI Bradford, LLC (1225); TSI Lucille Jersey City, LLC (9904);
                           TSI Lucille Ralph Avenue, LLC (3919); TSI Lucille St Nicholas
                           Avenue, LLC (3947); TSI Lucille 89th Street, LLC (7992); TSI
                           Lucille Astoria, LLC (8070); TSI Lucille Bayshore, LLC (8728);
                           TSI Lucille Bronx, LLC (8281); TSI Lucille Commack, LLC
                           (4898); TSI Lucille Holbrook, LLC (9015); TSI Lucille Rockville
                           Centre, LLC (9240); TSI Lucille 42nd Street, LLC (9564); TSI
                           Silver Spring, LLC (8323); and TSI Woburn, LLC (9002) with
                           those being jointly administered with the chapter 11 case of Town
                           Sports International, LLC (7365). The docket in the chapter 11

27097161.1
                                                              11
                      Case 20-12168-CSS         Doc 298     Filed 10/21/20     Page 12 of 15


                        case of Town Sports International, LLC, Case No. 20-12168
                        (CSS), should be consulted for all matters affecting this case.

                        9.      In addition, as to the previous orders entered by the Court in the Initial

         Debtors’ chapter 11 cases, the Debtors request that any and all orders previously entered by the

         Court in the Initial Debtors’ chapter 11 cases that are applicable to the Additional Debtors be

         deemed to extend and apply with equal force and effect to the chapter 11 cases of the Additional

         Debtors.

                                               BASIS FOR RELIEF

                        10.     Pursuant to Bankruptcy Rule 1015(b), if two or more petitions are pending

         in the same court by or against a debtor and an affiliate, “the court may order a joint

         administration of the estates.” Fed R. Bankr. P. 1015(b). Section 105(a) of the Bankruptcy Code

         also provides the Court with the power to “issue any order, process, or judgment that is necessary

         or appropriate to carry out the provisions of [the Bankruptcy Code].” Further, Local Rule 1015-

         1 provides additional authority for the Court to order joint administration of chapter 11 cases

         upon the filing of a motion supported by a declaration establishing that joint administration of

         two or more pending cases will ease the administrative burden of the Court and the parties.

                        11.     As set forth in the First Day Declaration, the Debtors’ operations are

         interconnected and co-dependent, and share many of the same creditors and other parties in

         interest.   Given the commercial and corporate relationships among the Debtors, joint

         administration of the Additional Debtors’ chapter 11 cases with the Initial Debtors’ chapter 11

         cases will provide administrative convenience without harming the substantive rights of any

         party in interest. Many of the motions, hearings, and orders that will arise in the Initial Debtors’

         chapter 11 cases will affect each and every Debtor. Thus, the entry of an order directing joint

         administration of these cases will reduce fees and costs by, for example, avoiding duplicative

         filings and objections. Moreover, joint administration will also simplify supervision of the

27097161.1
                                                     12
                        Case 20-12168-CSS             Doc 298        Filed 10/21/20        Page 13 of 15


         administrative aspects of these cases by the U.S. Trustee and allow all parties in interest to

         monitor the Debtors’ chapter 11 cases with greater ease and efficiency.

                          12.      Joint administration of the Debtors’ chapter 11 cases will not prejudice or

         adversely affect the rights of the Debtors’ creditors, because the Debtors seek only

         administrative, not substantive, consolidation of the Additional Debtors’ estates with those of the

         Initial Debtors. Parties in interest will not be harmed by the relief requested, but, instead, will

         benefit from the cost reductions associated with the joint administration of the Additional

         Debtors’ chapter 11 cases with those of the Initial Debtors.

                          13.      For these reasons, the Additional Debtors respectfully submit that the joint

         administration of these cases is appropriate and is in the best interests of all of the Debtors, their

         estates, their creditors, and all other parties in interest.

                          14.      Additionally, the Additional Debtors request that any and all orders

         previously entered by the Court in the Initial Debtors’ chapter 11 cases that are applicable to the

         Additional Debtors be deemed to extend and apply with equal force and effect to the chapter 11

         case of the Additional Debtors.2 Requiring the Additional Debtors to separately request the

         relief granted by the orders previously entered by the Court would be cumbersome and

         inefficient, wasting estate resources and the Court’s time, when the Court has already found that

         the previously granted relief is proper. Further, it is critical to the success of the Additional

         Debtors’ efforts to maximize the value of their estates that, for instance, the Initial Debtors’

         claims, noticing, and balloting agent be able to represent the Additional Debtors in connection

         with the chapter 11 process.




         2
          The anticipated financial obligations arising in connection with the Additional Debtors are already included in the
         Debtors’ debtor-in-possession budget.
27097161.1
                                                             13
                      Case 20-12168-CSS           Doc 298     Filed 10/21/20      Page 14 of 15


                         15.     For these reasons, the Debtors submit that the relief requested herein is in

         the best interest of the Debtors, their estates, creditors, stakeholders, and other parties in interest,

         and therefore, should be granted.

                                                       NOTICE

                         16.     The Debtors have provided notice of this Motion to: (i) the U.S. Trustee;

         (ii) the United States Securities and Exchange Commission; (iii) the Office of the United States

         Attorney General for the District of Delaware; (iv) the Internal Revenue Service; (v) counsel for

         Tacit; (vi) the Debtors’ cash management banks; (vii) counsel to the Committee; (viii) counsel to

         the Ad Hoc Lender Group; and (ix) all parties who have requested notice in the Debtors’ chapter

         11 cases pursuant to Local Rule 2002-1. In light of the nature of the relief requested herein, the

         Debtors submit that no other or further notice is necessary.

                                     [Remainder of page intentionally left blank]




27097161.1
                                                       14
                      Case 20-12168-CSS         Doc 298      Filed 10/21/20     Page 15 of 15


                        WHEREFORE, for the reasons set forth herein, the Debtors respectfully request

         that the Court enter the Proposed Order and such other and further relief as is just and proper.

         Dated: Wilmington, Delaware           YOUNG CONAWAY STARGATT & TAYLOR, LLP
                October 21, 2020
                                               /s/ Allison S. Mielke
                                               Robert S. Brady (No. 2847)
                                               Sean T. Greecher (No. 4484)
                                               Allison S. Mielke (No. 5934)
                                               1000 North King Street
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 571-6600
                                               Email: rbrady@ycst.com
                                                        sgreecher@ycst.com
                                                        amielke@ycst.com

                                               and

                                               KIRKLAND & ELLIS LLP
                                               Nicole L. Greenblatt, P.C. (admitted pro hac vice)
                                               Derek I. Hunter (admitted pro hac vice)
                                               601 Lexington Avenue
                                               New York, New York 10022
                                               Telephone: (212) 446-4800
                                               Email: nicole.greenblatt@kirkland.com
                                                      derek.hunter@kirkland.com

                                               KIRKLAND & ELLIS LLP
                                               Mark McKane, P.C. (admitted pro hac vice)
                                               555 California Street
                                               San Francisco, CA 94104
                                               Telephone: (415) 439-1400
                                               Email: mark.mckane@kirkland.com

                                               KIRKLAND & ELLIS LLP
                                               Joshua M. Altman (admitted pro hac vice)
                                               300 North LaSalle Street
                                               Chicago, Illinois 60654
                                               Telephone: (312) 862-2000
                                               Email: josh.altman@kirkland.com

                                               Proposed Counsel to the Debtors
                                               and Debtors in Possession




27097161.1
                                                     15
